1 Reported in 161 P.2d 429.
This cause came before the trial court on the application of relators, Harry Livingston, Joe C. Peters, and H.W. Bolender, county commissioners of Thurston county and, as such, members of the county statistics commission of Thurston county, for a writ of mandamus to compel Ellis C. Ayer, as auditor of Thurston county, to issue to relators and the other members of the commission the necessary warrants in payment of salaries, as provided by Laws of 1945, chapter 258, p. 801, and to deliver such warrants in the sum of $29.03 to each member for services performed in March, 1945, and in the sum of seventy-five dollars per month for each and every month thereafter during the period fixed in the act. The affidavit supporting the application was signed by Harry Livingston.
The following allegations of the affidavit were admitted in the return filed by respondent, Ellis C. Ayer, in answer to an alternative writ issued by the court:
Paragraph 1. That Thurston county is a municipal corporation of the fourth class, and that relators are the duly elected, qualified, and acting county commissioners of such county. *Page 580 
Paragraph 2. That Ellis C. Ayer is the duly elected, qualified, and acting auditor of Thurston county.
Paragraph 3. That the 1945 session of the Washington state legislature enacted a law which now appears as Laws of 1945, chapter 258, p. 801, entitled:
"An Act relating to veteran affairs and unemployment; preparation for rehabilitation and reconversion; creating employment statistics commissions; fixing their compensation; making an appropriation therefor; and declaring an emergency;"
that this law creates in each county of the state a county statistics commission composed of various county officers, prescribes their duties, and provides that the members of such commission shall be compensated by the respective counties at a specified statutory salary for the performance of those duties.
Paragraph 4 of the affidavit states:
"That said act contained an emergency clause providing that the same should be and become effective immediately upon its passage by the legislature and signing by the governor (and) that said act was so passed and was signed by the governor on the 20th day of March, 1945."
Respondent in his return admitted that the act contained an emergency clause and that the act was signed by the governor on March 20th. Respondent then alleged that there was in fact no emergency, that the legislature was without power to declare an emergency, and that the act did not become effective March 20, 1945, or at all.
It is alleged in paragraph 5 of the affidavit that immediately upon the taking effect of the law, the members of the statistics commission, as designated for Thurston county, met, organized, and entered upon the performance of the duties prescribed by the act; that the members of the commission for Thurston county are Harry Livingston, Joe C. Peters, H.W. Bolender, county commissioners, Ellis C. Ayer, auditor, Ray Cruikshank, assessor, Ruby Swan Young, treasurer, Paul Paulk, clerk, Frank C. Tamblyn, sheriff, Marvin S. Stevens, superintendent of schools, and Levy Johnson, prosecuting attorney; that the compensation designated *Page 581 
for each member of the statistics commission of Thurston county is seventy-five dollars per month; that in accord therewith there became due and owing to each member of the commission on the first day of April, 1945, the sum of $29.03; that the county commissioners, relators herein, directed the auditor to issue warrants of Thurston county to each member of the commission in the sum of $29.03; that respondent, as auditor of Thurston county, has refused and continues to refuse to issue the warrants in payment of the salaries of the members of the commission, as directed by the county commissioners.
Respondent in his return admitted that the members of the purported commission met and attempted to organize and enter upon the performance of the duties prescribed by the act, admitted that the members of the commission are as alleged in paragraph 5, and admitted that the act attempts to designate that the compensation for each member of the commission shall be seventy-five dollars per month; but denied that there was due and owing to each member of the commission on April 1, 1945, the sum of $29.03, or any sum whatsoever. Respondent admitted that warrants have not been issued to relators or to the other county officers who are members of the commission, and alleged that this has not been done for the reason that the provisions of Laws of 1945, chapter 258, authorizing such compensation, are void because such compensation is prohibited by § 25, Art. II, and § 8, Art. XI, of the state constitution.
The matter came on for hearing before the court upon the pleadings, no evidence being introduced, and thereafter, on May 16, 1945, the court made and entered findings of fact in accordance with the allegations of relators' affidavit, from which the court concluded that relators and other members of the commission were entitled to the relief asked for, and judgment was entered accordingly. The reason for the conclusion reached by the trial court is found in the following memorandum opinion:
"Inasmuch as this court is being used only as an avenue of approach to the supreme court where an adjudication, final and safe for the various county auditors to act upon, *Page 582 
can be had; this court is extending to the legislative act that presumption of validity to which all such acts are entitled."
The auditor has appealed from the judgment entered, and will hereinafter be referred to as appellant. The relators will be referred to as respondents.
It is contended by appellant that the trial court erred in requiring him to issue and deliver to the respective county officers of Thurston county, as members of the county statistics commission of Thurston county, warrants for services claimed to have been performed by them, or any warrants for services claimed to have been rendered pursuant to the provisions of Laws of 1945, chapter 258; that the court erred in not dismissing this action.
Appellant in his brief divides his argument into two parts. In the first part he deals with the emergency feature of chapter 258. We may say frankly that, while we have grave doubts that this act is in fact necessary for the immediate preservation of the public peace, or for the immediate preservation of the public health, or for the support of the state government or its existing institutions, we have decided to express no opinion on the first question, in view of the fact that all the parties to this proceeding desire an expression by this court as to the constitutionality of chapter 258, in so far as it purports to authorize the payment of additional compensation to these county officers, as members of the county statistics commission.
Appellant contends that chapter 258 violates § 25, Art. II, and § 8, Art. XI, of the constitution of the state of Washington, in that it increases the salaries of the county officers of Thurston county during the term for which they and each of them were elected.
While the above sections have been before this court many times and are familiar to every member of the bar, we shall set them out herein:
Section 25, Art. II, provides:
"The legislature shall never grant any extra compensation to any public officer, agent, servant, or contractor after *Page 583 
the services shall have been rendered or the contract entered into, nor shall the compensation of any public officer be increased or diminished during his term of office."
Section 8, Art. XI, provides:
"The legislature shall fix the compensation by salaries of all county officers, and of constables in cities having a population of five thousand and upwards, except that public administrators, surveyors, and coroners may or may not be salaried officers. The salary of any county, city, town, or municipal officer shall not be increased or diminished after his election or during his term of office, nor shall the term of any such officer be extended beyond the period for which he is elected or appointed."
Respondents and all the other officers of Thurston county who became members of the county statistics commission under the act, are not only county officers, but also public officers.
Chapter 258 was passed after each of the officers of Thurston county had been elected to the office he is now filling, and during the term for which he was elected.
Before setting out the provisions of chapter 258, we desire to call attention to another act passed by the 1945 session, as we think it has a bearing on the conclusion we have reached in this case. The act referred to is chapter 87, and was passed by the House and Senate March 6, 1945, and signed by the governor on March 15th. It was passed by the legislature as sub. house bill 101. By this act, the legislature increased the salaries of the elected county officers in all classes of counties. By this bill, in fourth-class counties the auditor, clerk, treasurer, prosecuting attorney, assessor, sheriff, superintendent of schools, and members of the board of county commissioners will receive thirty-two hundred dollars a year.
It is not, of course, contended that chapter 87 would affect the salaries of county officers during their present terms, or that it could apply to any such officer other than those elected after the effective date of the act.
Chapter 258, with which we are here concerned, was passed by the House and the Senate on March 7, 1945, or the *Page 584 
day after chapter 87 was passed, and was approved by the governor on March 20th, except as to §§ 6 and 7, which were vetoed. By chapter 258, the salaries of the elected county officers of Thurston county named in the act were increased nine hundred dollars a year, by making such officers members of a county statistics commission. Chapter 258 contained an emergency clause, thereby purporting to make the act effective immediately, and, according to the terms of the act, it was to expire on January 1, 1947, or approximately at the time chapter 87 would become effective, in so far as the present elected county officers are concerned.
We may say at the present time the salaries of the county officers of fourth-class counties are as follows: Auditor, clerk, prosecuting attorney, treasurer, assessor, sheriff, superintendent of schools, $2,250 a year; members of the board of county commissioners, $1,800 a year.
We have hereinbefore set out the title to chapter 258, and in order that we may have before us the provisions of the act, we quote it in full, in so far as it applies to fourth-class counties, it being understood that the act provides for county commissions in all classes of counties and provides for salaries for the members of such commissions in all counties.
"Section 1. As used in this act:
"(1) `Service person' includes every person serving the United States in the army, navy, marines, nursing service, or transport service thereof and every person employed on behalf of the United States in war activity beyond the continental limits of the United States as of January 1, 1945; it also includes every person who has been honorably discharged from the army or navy of the United States since January 1, 1943;
"(2) `Family' means a group of blood relatives occupying the same living quarters and includes adopted children;
"(3) `Job' means employment of one person by another person at a fixed wage or on commission, but does not include casual employment;
"(4) `Employment' means gainful occupation for at least twenty hours per week for at least four weeks per month;
"(5) `Person' includes a corporation or any other organized group of natural persons. *Page 585 
"Sec. 2. In preparation for post war rehabilitation and reconversion, there is established in each county a County Statistics Commission.
"Sec. 3. The County Statistics Commission shall consist of: . ..
"(3) In counties of the fourth, fifth, sixth, seventh and eighth classes: the County Assessor, the County Auditor, the County Clerk, the County Commissioners, the Prosecuting Attorney, the Sheriff, the County Superintendent of Schools and the Treasurer; . . .
"Sec. 4. Immediately upon the taking effect of this act each County Statistics Commission shall organize by electing one of its members as Chairman and another as Secretary.
"Sec. 5. The County Statistics Commission shall prepare a separate record for each service person whose home address was in the county on January 1, 1945. This record shall show the name, age, and address of each service person, and the name and age of his wife and each of his children, all as of January 1, 1945. In case any service person is unmarried, the record shall show the names and addresses of his next of kin and the relationship each bears to him.
"This record shall also give the legal description of all real estate in the county owned by any service person on January 1, 1945, together with the amount of incumbrance thereon and the amount of the taxes levied thereon annually. . . .
"Sec. 8. The compensation to be paid the members of each County Statistics Commission shall be paid by the respective counties and the payment thereof is hereby declared to be a mandatory expenditure required by law. No resolution of the Board of County Commissioners need be adopted by any Board of County Commissioners, the provisions of this act being a sufficient declaration of emergency and mandate for all expenditures by all counties made and incurred.
"Sec. 9. All records required by the County Statistics Commissions to be kept, shall be kept upon forms to be furnished by the Division of Municipal Corporations in the office of the State Auditor and remain in the custody of the secretary of the County Statistics Commission in each county. The expense of preparing, printing and shipping the forms required by this act shall be paid from the money appropriated by this act. *Page 586 
"Sec. 10. Each County Statistics Commission shall employ such help, occupy such space and purchase such supplies, other than the forms furnished, as may be necessary, at the expense of each county as allowed by the Board of County Commissioners thereof.
"Sec. 11. The members of each County Statistics Commission shall receive for their services as such the following monthly compensation: . . .
"(3) In counties of the fourth class, seventy-five dollars ($75) per month; . . .
"Sec. 12. There is hereby appropriated from the General Fund the sum of fifteen thousand dollars ($15,000), or so much thereof as may be necessary, to the State Auditor for the purpose of printing and distributing forms for the use of the County Commissions.
"Sec. 13. This act shall expire January 1, 1947.
"Sec. 14. This act is necessary for the immediate preservation of the public peace, health and safety and for the support of the state government and its existing institutions and shall take effect immediately."
In order to show that by vetoing §§ 6 and 7 of the act, any usefulness the act might have had, in so far as its purpose is expressed in the title, was practically nullified, we shall set out the two sections:
"Sec. 6. After the record of a service person has once been set up, any change in rank, status, family relationship, ownership of real property and taxes thereon, thereafter occurring shall be noted upon the record as soon as practicable after it occurs. Also on July 1, 1945, a survey shall be made for persons resident in the county who have become service persons since January 1, 1945, and similar records set up for them. Annually thereafter, similar surveys and similar additions shall be made to the records.
"Sec. 7. The County Statistics Commission in each county shall also prepare a separate record for each family residing within the county. The record shall show as of January 1, 1945, the family address, the names of the members of the family who have jobs, stating as to each the name and address of the employer, the character of the employment, and the average weekly income of each therefrom."
As the act now stands, the only duties required of the commission, outside of organizing, are those provided by § 5. The act does not purport to say what shall be done *Page 587 
with the record which the commission is to prepare, when or how it shall be prepared, other than on forms to be supplied by the state auditor, or to whom the information shall be available.
The act does not purport to say that any particular county officer shall do any particular part of the work, but, in our opinion, § 10 of the act clearly contemplates that whatever is done will be done by clerical help, the services of such help being paid for by the county.
Considerable is said in respondent's brief about postwar planning for veterans and their families and about the purpose and effect of this act, but we can find nothing in the act which in fact refers to or ties it in with any general program, or which would make it effective for any purpose other than to raise the salaries of the present county officers to practically the same amount as provided in chapter 87.
The question for our consideration comes down to this: Is chapter 258 void, in so far as it purports to authorize the payment of compensation to these county officers, as members of the county statistics commission, from county funds, for services performed and to be performed as members of such commission?
In approaching this question, we are mindful of the rule as to the presumption of constitutionality of legislative acts, and we are also mindful that it is not within the province of a court to question the wisdom of a legislative act. But we also have in mind the fact that when it becomes the duty of this court to pass upon the constitutionality of an act of the legislature, we must determine whether or not such act does in fact violate some provision of the constitution; and, in doing this, if the court performs its full duty, it will not shut its eyes to obvious facts which would compel a conclusion that the act is unconstitutional, and rest a decision that the act is constitutional upon the mere presumption of constitutionality, or upon the rule that we cannot question the wisdom of the legislature in passing the act, or upon some declared policy or purpose contained in the act, which policy or purpose cannot be substantiated. *Page 588 
It may be conceded, for present purposes, that unless forbidden or restrained by constitution or statute, the compensation of a public officer could be increased or diminished during his term or period of employment. It may also be conceded that the legislature may fix the salaries of county officers in the first instance, and has the right to change the salary or compensation from time to time when its application is made to officers whose terms of office commenced subsequent to the effective date of the statute. See State ex rel. Henneford v. Yelle, 12 Wn.2d 434,121 P.2d 948.
Many cases have been before this court involving attempts to raise the salary of public officers during the term for which they were elected or appointed. While in our opinion none of the cases presents a factual situation such as is presented in the instant case, they all bear evidence of the fact that this court has zealously guarded against any attempted violation of § 25, Art. II, and § 8, Art. XI, of our constitution, by whatever method employed to accomplish that end. This court has recognized that, based upon expediency, evasive methods might be used to accomplish indirectly what could not be done directly.
As indicating the attitude of this court, we quote from the early case of State ex rel. Davis v. Clausen, 47 Wn. 372,91 P. 1089, where, after referring to § 25, Art. II and § 8, Art. XI, we stated:
"So that it will be seen that it was a positive policy of theconstitution, expressed in every possible way, that thesalaries of officers should not be increased during their termof office. This wise provision was no doubt intended to preventpernicious activity on the part of the office holders of the state being brought to bear upon the members of the legislature — a wise provision which must not be construed out of existence orevaded by legislative enactment." (Italics ours.)
In the cited case we also stated:
"The true intent of the legislature must be gathered from the whole scope of the enactment and the reasons which appear for making the enactment." *Page 589 
In State ex rel. Funke v. Board of Commissioners, 48 Wn. 461,93 P. 920, after quoting § 8, Art. XI, of our constitution, we stated:
"It is manifest from the section quoted that the salary of a county officer cannot be increased during the term of office for which he is elected."
In the same case we further stated:
"Another section of the constitution must be considered in this connection. Section 25, art. 2, provides, among other things, as follows: `Nor shall the compensation of any public officer be increased or diminished during his term of office.' The above provision is so comprehensive that interpretation seems wholly unnecessary. The proposition is so simple that the statement of it carries its own argument. This provision relates strictly to what the legislative department shall not do, and it is manifest that the two constitutional provisions must be read and construed together. If the term `salary,' as used in the one, has a more restricted meaning than `compensation,' as used in the other, then the more comprehensive term which applies to `any public officer' must control here when we are considering what the legislature may or may not do. The term `compensation,' as used seems to be broad enough to include any kind of remuneration from the public treasury for a public officer, whether by way of what is called `salary' or otherwise."
Again we quote from the cited case:
"The increase of compensation by those statutes and also by the one now before us was, no doubt, in each instance a meritorious thing for the legislature to do, having reference to futureoffice incumbents. But the constitutional provision as topresent incumbents must not be so construed in the interest ofseeming expediency or even apparent necessity as shallpractically amount to an evasion of the organic law." (Italics ours.)
In State ex rel. Port of Seattle v. Wardall, 107 Wn. 606,183 P. 67, a situation was presented where the legislature passed an act providing that port commissioners in port districts having a population of two hundred thousand or more should receive a compensation of three thousand dollars per annum. Prior to the passage of the 1917 act, no salary had been provided for port commissioners. After the passage *Page 590 
of the act the port commissioners of the Port of Seattle directed the county auditor of King county to draw warrants in payment of the salaries allowed by the act for December, 1918. The auditor refused to comply with the order, whereupon proceedings were instituted to compel him so to do. In the cited case, after quoting § 25, Art. II, and § 8, Art. XI, we stated:
"These provisions of the constitution, it may be premised, since they are prohibitory in their nature, are self-executing, binding alike upon the authority empowered to fix salaries or compensation of public officers, whether that authority be the legislature, a board or commission, or, as in this instance, the legislature with the concurrence of the electorate affected by the increase. It is plain, also, that these commissioners are public officers within the meaning of the constitutional inhibition. . . . It is further true, we think, that had the original act given the commissioners a mere nominal compensation, a substantial compensation, such as is here provided, would be an increase within the meaning of the constitutional provisions. The question for consideration is, therefore, simple in its elements. Since the commissioners are serving without compensation, is the award to them of a substantial compensation within the constitutional inhibition?
"In support of the enactment, the commissioners' learned counsel call attention to the rule that courts will not declare an act of the legislature to be violative of the constitution unless it is clearly and plainly so, and to the rule that every intendment is in favor of the constitutionality of the act, . . . They then argue that it is evident that the present case presents a condition not contemplated by the framers of the constitution; that the constitution speaks of an increase and decrease in salary or compensation; that, where nothing is granted, there can be no decrease, and that to grant something where nothing was granted before is not to grant an increase within the usual meaning of that term; . . .
"But, plausible as this reasoning may seem, we think it overlooks the purpose and intent of the constitutional inhibitions. These inhibitions, it will be observed, are wide in their application. They cover the case of every public officer holding by a fixed term, whether that officer be elected or appointed and whether his duties conduce much or little to the public welfare." *Page 591 
Then, after quoting from State ex rel. Davis v. Clausen,47 Wn. 372, 91 P. 1089, which quotation we have heretofore set out, the court further stated:
"Other courts have said that such provisions also have an additional purpose, namely, to prevent the salary-fixing body from rewarding their friends and punishing their enemies, which they were sometimes wont to do, by increasing the salaries of those in favor and decreasing the salaries of those whose actions did not meet with the approval of that body."
The court then stated that it was as much a violation of the spirit and purpose of the constitutional provision to grant a salary where none was before provided as it was to increase an inadequate salary. Quoting further from the cited case:
"In other words, it is as much against the spirit and purpose of the constitution to permit public officers to solicit a salary during their terms where none has been provided, as it is to solicit an increase of a provided salary, since the one is as much a violation of the public policy involved as is the other."
[1] We say quite frankly that, when it is considered that chapter 87 could not apply to these county officers during their present terms of office, that chapter 258 was passed the day after the passage of chapter 87, that chapter 258 contained an emergency clause purporting to make it effective immediately, thereby increasing the salary of these county officers by nine hundred dollars, or to an amount practically the same as the salaries provided in chapter 87, and when the duties required of the officers by the act are considered, we are forced to the conclusion that chapter 258 is nothing more nor less than an attempt to evade the constitutional provisions hereinbefore set out, in that the act did in fact purport to increase the salaries of county officers during the terms of office for which they were elected.
It may be said to the credit of the legislature that it no doubt recognized the inadequacy of the present salaries of county officers, and we are entirely in accord with the view that such salaries have been and are inadequate; but, be *Page 592 
that as it may, we are firmly of the belief that if a violation of these constitutional provisions is permitted or sanctioned on the ground of expediency, either by direct or indirect methods, such constitutional provisions might as well be written out of our organic law.
[2] It may be conceded that we have stated in former decisions that the question of whether or not new duties, which a public officer is required to perform under the provisions of an act passed subsequent to his election, are extrinsic and foreign to the duties which he was required to perform under the law as it existed at the time of his election, may be considered in determining whether or not such officer is entitled to an increase in his salary during the term for which he was elected for performing such additional duties. But we are clearly of the opinion that it should not be the rule, and that it was not the intention of this court in any of its former decisions to say, that for performing additional duties provided by an act passed subsequent to his election, a public officer is entitled to additional salary or compensation during the term for which he was elected, even though such additional duties be extrinsic and foreign to the duties required of him at the time of his election, where it clearly appears, as in the instant case, that such act was passed with an intent to evade the constitutional provision prohibiting an increase in the salary of a county officer or the compensation of a public officer during the term for which he was elected.
Again we say that if the salary-fixing body can do indirectly what it has attempted to do by chapter 258, namely, increase the salary of county officers during the terms for which they were elected, then in our opinion § 25, Art. II, and § 8, Art. XI, would become nullities.
While we do not purport to say that the following cases are all the cases decided by this court involving some phase of the general question now before us, and do not pretend to say that in any of the cases referred to an exact factual situation such as we have before us in the instant case is presented, we repeat that these decisions plainly indicate the attitude of this court in regard to either a direct or an *Page 593 
evasive attempt to violate the plain provisions of the constitution. State ex rel. Seattle v. Carson, 6 Wn. 250,33 P. 428; Spokane County v. Allen, 9 Wn. 229, 37 P. 428, 43 Am. St. 830; Cox v. Holmes, 14 Wn. 255, 44 P. 262; Youngv. Millett, 19 Wn. 486, 53 P. 823; State ex rel. Eshelmanv. Cheetham, 21 Wn. 437, 58 P. 771; State ex rel. Davis v.Clausen, 47 Wn. 372, 91 P. 1089; State ex rel. Funke v.Board of County Commissioners, 48 Wn. 461, 93 P. 920; Stateex rel. Wolfe v. Parmenter, 50 Wn. 164, 96 P. 1047, 19 L.R.A. (N.S.) 707; State ex rel. Maltbie v. Will, 54 Wn. 453,103 P. 479, 104 P. 797; State ex rel. Port of Seattle v.Wardall, 107 Wn. 606, 183 P. 67; State ex rel. Younger v.Clausen, 111 Wn. 241, 190 P. 324; State ex rel. Hovey v.Clausen, 117 Wn. 475, 201 P. 770; King County v. Stringer,130 Wn. 287, 227 P. 17; State ex rel. Cornell v. Smith,149 Wn. 173, 270 P. 306; State ex rel. Cornell v. Smith,155 Wn. 422, 284 P. 796; State ex rel. Jaspers v. West, 13 Wn.2d 514,  125 P.2d 694; State ex rel. Wyrick v. Ritzville,16 Wn.2d 36, 132 P.2d 737, 144 A.L.R. 681.
In none of the above cases, except State ex rel. Seattle v.Carson, 6 Wn. 250, 33 P. 428, did this court permit an increase in the salary or compensation of the public officer or officers involved, and we are of the opinion the Carson case is plainly distinguishable from the other cited cases and from the instant case. We referred to the Carson case in Spokane Countyv. Allen, 9 Wn. 229, 37 P. 428, 43 Am. St. 830, stating:
"We do not think that the doctrine enunciated in that case [Carson case] should in any event be extended, though it is plainly distinguishable from the case at bar. In that case the court held that a legislative act which provided that the county treasurer should be charged with the duty of assessing and collecting city taxes, and that the city should pay himtherefor the sum of $500 per year, did not violate the constitutional inhibition against increasing the compensation of any public officer during his term of office." (Italics ours.)
It appeals to us that the Carson case might be sustained upon the theory that the statute under which the county *Page 594 
treasurer was required to collect city taxes, for which servicehe was to be paid by the city, did not offend against the spirit of the constitutional provisions at least. In other words, so long as neither the statutes nor the constitution prohibits a county officer from performing for some third person, body, or corporation services not directly connected with the duties of his office, the constitutional provisions are not violated, where such public officer performs such duties and is paid therefor by the person, body, or corporation for whom the services are performed. We think it was upon this theory that the Carson
case was decided.
The Carson case is the only one from this state cited by respondents to sustain their contention on this phase of the present controversy. Respondents have cited numerous cases from other jurisdictions, among them Groesbeck v. Fuller, 216 Mich. 243,184 N.W. 870, 21 A.L.R. 249.
[3] Without attempting to discuss the constitutional provisions in the several states in which the decisions in the cases last above referred to were rendered, or the factual situations presented, we are of the opinion that those cases are not controlling in this case, first, because in the interpretation and application of the constitutional provisions of this state, this court is not bound by the decisions of the courts of sister states in the interpretation and application of their constitutional provisions, and second, when the facts in the instant case are considered, we believe the conclusions we have reached in the instant case are not out of harmony with the decisions in the cited cases.
We conclude that the intent of the legislature in passing chapter 258 was to increase the salaries of county officers during the term for which they were elected, from the effective date of the act to January 1, 1947, and that the act, if declared valid, would in fact so increase such salaries, contrary to the prohibition contained in § 25, Art. II, and § 8, Art. XI, of the state constitution.
For the reason assigned, the judgment of the trial court is reversed, with instructions to enter judgment dismissing this action.
MILLARD, STEINERT, BLAKE, and ROBINSON, JJ., concur. *Page 595